— Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for appellate review her allegation of prosecutorial misconduct on summation. We reject defendant’s further arguments that the evidence was insufficient to show that defendant acted in concert with the codefendants so as to aggregate the value of the stolen items and that the court erred in admitting the stolen items into evidence. (Appeal from Judgment of Supreme Court, Onondaga County, Gorman, J. — Grand Larceny, 4th Degree.) Present — Callahan, J. P., Boomer, Pine, Fallon and Doerr, JJ.